COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        In re Monica Hardaway and Glenn Hardaway
Appellate case number:      01-17-00880-CV
Trial court case number:    17-CCV-059731
Trial court:                County Court at Law No. 4 of Fort Bend County

      Relators, Monica Hardaway and Glenn Hardaway, have filed a petition for writ of
mandamus seeking to vacate the trial court’s judgment in a forcible detainer proceeding.
And, relators have filed a “Motion to Reconsider Emergency Motion to Stay Any
Execution of the Writ of Possession Related to the Emergency Petition for Writ of
Mandamus and Fraud Upon the Court, Case No. 01-17-00880-CV.” The motion is
denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: January 30, 2018